ON REHEARING.
SULLIYAN, J.
— We have examined the petition and find nothing in it that would justify the granting of a rehearing. The certificate of the judge shows what papers were considered by him on the .hearing of the motion to dissolve the injunction, but there is nothing in the record to show that the affidavits filed on behalf of the appellant were ever called to the attention of the judge. The record does not show why the judge did not consider said affidavits on the hearing. It was the duty of counsel for appellant to see that the said *799affidavits were presented to the judge, and if he refused to consider them, ascertain the ground of refusal and present' it with said affidavits by bill of exceptions to this court. There is no doubt but that counsel for the appellant acted in perfect good faith in the matter. The provisions of the statute are amply sufficient to protect the rights of the respective parties to this case, but on the record before us the petition for new trial must be denied, and it is so ordered.
Stocbslager, C. J., and Ailshie, J., concur.'